Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13 contains numerous limitations without proper antecedent bases.  The dependency of claim 13 is to claim 11; however, this dependency should clearly be to claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9, 10, 11, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 2016/0373866 A1) in view of Lee et al. (US 2017/0013346 A1).
Regarding claim 1, Novak teaches a device (e.g., see fig. 2) for measuring flicker produced by a light source, the device comprising: a light sensor (36) configured to transform collected light into an electrical current signal; a circuit (including amp. 40, as shown in fig. 2) coupled to the light sensor, the circuit configured to convert the electrical current signal into a voltage signal (as shown in fig. 2; see also para. 0032 and 0035); and an audio output coupled to the circuit (as shown in fig. 2).
Novak fails to teach that the audio output is configured to interface with an audio input of a portable computing device and to transmit the voltage signal via the audio output to an audio sub-system of the portable computing device coupled to the audio input.
Lee et al. teach a device (e.g., a portable computing device; see para. 0028) that receives a voltage output from an external device (e.g., see para. 0049) such that the audio output of the device is configured to interface with an audio input of a portable computing device and to transmit a voltage 
It would have been obvious to persons having ordinary skill in the art to have the audio output of Novak configured to interface with an audio input of a portable computing device and to transmit the voltage signal via the audio output to an audio sub-system of the portable computing device coupled to the audio input because, as Lee et al. show, this would have provided a useful means for interfacing an external device (such as the light sensor of Novak) to a portable computing device for further processing (as shown by Lee et al. (see para. 0049, 0051, and 0056).
Regarding claim 2, Novak clearly shows that the light sensor and the circuit are disposed on a same printed circuit board (as shown in fig. 4, for example).
Regarding claim 9, Novak in combination with Lee et al. provides for the device being configured to draw power from a universal serial bus (USB) port of the portable computing device (see para. 0036) and transmit the voltage signal via the audio output (see para. 0069).
Regarding claim 10, Novak in combination with Lee et al. provides for the device being configured to draw power via the audio output from the audio sub-system of the portable computing device (see para. 0069).
Claim 11 recites the features of claim 1 in method form and is covered by the above noted references in the same manner as discussed above for the equivalent features recited in claim 1.
Regarding claim 14, the above noted references teach a system comprising: a device having a light sensor, a circuit, and an audio output, the device configured to generate a voltage signal representative of light collected by the light sensor and emitted by a light source, and to transmit the voltage signal via the audio output to an audio input coupled to an audio sub-system of a portable computing device (as discussed above for these features in claim 1).  In addition, Lee et al. provides for software engine executable by a processor of the portable computing device, the software engine 
Regarding claim 17, Novak in combination with Lee et al. provides for the device being configured to draw power from a universal serial bus (USB) port of the portable computing device (see para. 0036).
Regarding claim 18, Novak in combination with Lee et al. provides for the device being configured to draw power via the audio output from the audio sub-system of the portable computing device (see para. 0069).
Regarding claim 19, Novak in combination with Lee et al. fail to provide for the software engine, when executed, being configured to communicate with the light source and the device, and to modify operation of the light source and the device.  However, it is notoriously old in the art to control a light source via a software engine within an electronic device such as those contemplated by Lee et al.  Therefore, persons having ordinary skill in the art would have provide the system of Novak and Lee et al. with such light source control so as to add useful capabilities to the system.
Regarding claim 20, Novak in combination with Lee et al. provides for the system of claim 19, as discussed above.  Having a user being able to modify operation of the light source and the device via a graphical user interface on the portable computing device would have been further obvious since Lee et al. teach providing a graphical user interface (see para. 0144).



s 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 2016/0373866 A1) in view of Lee et al. (US 2017/0013346 A1), as applied to claim 1, above, in further view of Archer (US 2016/0255695 A1).
Regarding claim 3, Novak and Lee et al. provide for the device of claim 1, as discussed above, but fail to teach that the light sensor is a three-color light sensor having three channels that each have a responsivity different from the other two channels, and the three-color light sensor is configured to generate three electric current signals.
Archer teaches a similar light sensor and provides for having three color sensor channels (see para. 0038).
It would have been obvious to persons having ordinary skill in the art to include three color sensor channels in the device of Novak and Lee et al. because Archer teaches that this would have provided for improved spectral sensing of the light source (see para. 0038).
Regarding claim 4, providing the three sensor channels of Archer to the device of Novak would have resulted in the circuit comprising a three-channel amplifier configured to convert each of the three electric current signals into three voltage signals since this would have been a mere duplication of the single channel of Novak for use in the three channels of Archer.  Persons having ordinary skill in the art would have had each channel of the three-channel amplifier utilize a controller variable resistor because it is notoriously old in the art to balance sensors and amplifiers using controlled variable resistors.
Claim 12 recites the features of claims 3 and 4 in method form and is covered by the above noted references in the same manner as discussed above for the equivalent features recited in claims 3 and 4.
Regarding claim 13, while Novak, Lee et al., and Archer fail to disclose and adder, it is notoriously old in the art to use an adder for combining signals output form sensors and amplifiers.  Therefore, persons having ordinary skill in the art would have included an adder coupled to the .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 2016/0373866 A1) in view of Lee et al. (US 2017/0013346 A1), as applied to claim 1, above, in further view of Teo et al. (US 2006/0208164 A1).
Regarding claim 5, Novak and Lee et al. teach the device of claim 1, as discussed above, and teach that the circuit comprises an amplifier configured to convert the electrical current signal into the voltage signal (as discussed above regarding claim 1).  However, Novak and Lee et al. fail to teach a low-pass filter configured to filter out undesirable higher frequencies from the voltage signal and a voltage limiter configured to limit an amount of voltage output to the audio subsystem from the voltage signal by the audio output of the device.
Teo et al. teach using a low-pass filter (208) and voltage limiter (212).
It would have been obvious to persons having ordinary skill in the art to include a low-pass filter and voltage limiter into the device of Novak and Lee et al. because, as Teo et al. show,  this would have provided for tailoring the output of the device for desired use.
Regarding claim 15, Novak and Lee et al. teach the system of claim 14, as discussed above.  Claim 15 recites similar limitations dependent upon claim 14 as claim 5 recites dependent upon claim 1.  Therefore, the features of claim 15 are covered by the above noted references including Teo et al. in the same manner as those features discussed above regarding claim 5.




Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 2016/0373866 A1) in view of Lee et al. (US 2017/0013346 A1), and Teo et al. (US 2006/0208164 A1) ), as applied to claim 5, above, in further view of Ashdown (US 2007/0108846 A1).
Regarding claim 6, Novak, Lee et al., and Teo et al. teach the device of claim 5, as discussed above, but fail to teach having the amplifier has a bandwidth that matches a bandwidth of the audio sub-system of the portable computing device.
Ashdown teach using a matching bandwidth of amplifiers (see para. 0077).  
It would have been obvious to persons having ordinary skill in the art to have the amplifier have a bandwidth that matches a bandwidth of the audio sub-system of the portable computing device because, as Ashdown demonstrates, this would have provided for tailoring the amplifier output for its intended use (see para. 0077 and 0078).
Regarding claim 7, Novak, Lee et al., and Teo et al. teach the device of claim 5, as discussed above, but fail to teach having the circuit further comprises a microcontroller coupled to the low-pass filter, and wherein the low-pass filter has a variable frequency that is controlled by the microcontroller.
Ashdown teach using a microcontroller for controlling the filters (see para. 0087) according to a variable frequency (see para. 0078-0079).
It would have been obvious to persons having ordinary skill in the art to have the circuit further comprises a microcontroller coupled to the low-pass filter, and wherein the low-pass filter has a variable frequency that is controlled by the microcontroller, because, as Ashdown demonstrates, this would have provided for tailoring the amplifier output for its intended use (see para. 0078 and 0079).
Regarding claim 8, Novak, Lee et al., and Teo et al. teach the device of claim 5, as discussed above, but fail to teach having the circuit further comprises a multiplexer that determines whether the voltage signal is transmitted from the circuit as digital data or as analog data.

It would have been obvious to persons having ordinary skill in the art to have the circuit further comprises a multiplexer that determines whether the voltage signal is transmitted from the circuit as digital data or as analog data because Ashdown teaches that such a multiplexer would have provided for various kinds of signal paths to tailor the output for a particular use (see para. 0089).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 2016/0373866 A1) in view of Lee et al. (US 2017/0013346 A1), as applied to claim 14, above, in further view of Ashdown (US 2007/0108846 A1).
Regarding claim 16, Novak and Lee et al. teach the system of claim 14, as discussed above, but fail to teach a multiplexer that determines whether the voltage signal is transmitted from the device as digital data or as analog data.
Ashdown teaches a multiplexer that determines whether the voltage signal is transmitted from the circuit as digital data or as analog data (see para. 0089).
It would have been obvious to persons having ordinary skill in the art to have the circuit further comprises a multiplexer that determines whether the voltage signal is transmitted from the circuit as digital data or as analog data because Ashdown teaches that such a multiplexer would have provided for various kinds of signal paths to tailor the output for a particular use (see para. 0089).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose devices and methods of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R LEE/Primary Examiner, Art Unit 2878